Case 1:19-m`-00051-LB Document 4 Filed 01/22/19 Pa e 1 of 2 Page|D #: 93
nited States District Court, Eastern District of ew York

UNlTED STATES OF AMERICA ORDE.R SETTING CONDlTIONS OF RELEASE

 

V‘ AND APFEARANCE BOND
_ . / , _ _
Gf:`h, ` ‘,` f V ward 3 _K)[j ,t.-‘ n y\’ Defendum' Case Numbt.r. l g" __ < f N

 

RELEASE ORDER

lt is hereby ORDERED that the above-named defendant be released subject to the Standard Conditions of Release on the reverse and as follows:
[ ] Upon Pcrsonal Recognizance Bond on his/her promise to appear at all scheduled proceedings as rcquired, or
[V}` Upon Bond ex cuted by the defendant in the amount ofS , and

secured by [ ] financially responsible sureties listed below and/or [ ] collateral set forth below. g g or 0 0 d

 

Additional Conditions of Release
The Court finding that release under the Standard Conditions of Release on the reverse will not by themselves reasonably assure the
appearance ofthe defendant and/or the safety of other persons and the community, lT lS FURTHER ORDERE[) as follows:

m l. Thc defendant must remain in and may not leave the following areas without Court permission: [\;]/New York City; [\/fLong Island, NY;
[ ] New York State; [\fj New Jersey; [ \lf` t b f iA and travel to and from this Court and the permitted areas.
[ ] 2. The defendant must avoid all contact with the following persons or eutities:

 

 

 

'l`he defendant must avoid and not go to any of the following locations: .
The defendant must surrender all passports to Pretrial Services by and not obtain other passports or international travel documents
The defendant is placed under the Supervision ofthe Pretrial Services Agency subject to the Speeial Conditions on the reverse and:

a is subject to ra dom visits by a Pretrial Services officer at defendant's residence and!or place of work;

b. must report das directed by Pretrial Serviccs or [ ] in person _ times per and/or [ ] by telephone j times per

c. must undergo [ ] testing [ ] evaluation and/or [ ] treatinth for substance abuse, including alcoholisrn, as directed by Pretrial Services.
d. must undergo evaluation and treatment for mental health problems. as directed by Pretrial Serviccs.

e

[

l

 

z '_§.'P."“

r_¢v_u_\

is subject to the following location restriction program with location monitoring as directed by Pretria| Services:
] home incarceration: restricted to home at all times, except for attorney visits, court appearances and nccessaty medical treatment;
] horne detention: restricted to home at all times, except for attorney visits1 conn appearances medical treatment. [ ] religious services,
[ ] employment. [ ] school or training, [ ]other activities approved by Pretrial Serviccs, [ ]
] curfew: restricted to home eveiy day from to , or [ ] as directed by Pretrial Services.
] Defendant must pay all or part of the cost of any required testing, evaluation, treatment and/'or location monitoring with personal funds.
based upon ability to pay as determined by the Court and the l’retrial Services Agency_, and/ or from available insurance

l\.d- 6. Other Conditions: d,;'__i\!¢?;’av' ‘ " { h (i""li v\."lr“t"'“` L"`l\""-" [‘if'%'

 

l
[

APPEARANCE BOND

l, the undersigned defendant. and each surety who signs this bond. acknowledge that I have read this Appearance Bond and. and have either read all
the other conditions ofrelcase or have had those conditions explainedl l fu her acknowledge that l and my personal representativesjointly and
severally, are bound to pay the United States of America the sum ofS ot 1? 0 0 and that this obligation is Secured Witb the below
interest in the following property (“Collateral") which l represent is/are free and clear of liens except as otherwise indicatcd:

[ ] cash deposited in thc chistry of thc Court in thc sum ol`S ;
[ ] premises located at: owned by .
[ ] I also agree to execute a confession ofjudgment, mortgage or lien in form approved by the U.S_ Attorney which shall be duly filed with the
proper local and state authorities on or before

 

 

 

Each owner ofthe above Collateral agrees not to sell the property. allow further claims or encumbrances to be made against it_. or do anything to
reduce its value while this Appearance Bond is in effect.

Fotfe."mre ofthe Bona'. This Appearance Bond may be forfeited ifthe defendant fails to comply with any ofthe conditions set forth above and on the
reversc. The defendant and any surety who has signed this foiTn also agree that the court may immediately order the amount of the bond surrendered
to the United States. including any security for the bond. ifthe defendant fails to comply with the above agreement The court may also order a

judgment of forfeiture against the defendant and against each surety for the entire amount ofthe bond, including any interest and costs.

 

 

 

 

 

 

 

 

Drrrc
Address:
. F
, Surety
-~
`Address:
,

f ‘ c , Snrety
Address:

. Surcty

l acknowledge that l am the defendant in this case and that l am aware of the conditions of release and of the penalties and sanctions set
forth on the front and reverse sides of this form,

r

 

_ t Si_unature ot`Defendant
Release of the Defendant is hereby ordered on ` ‘ ` ' 20 5 .

 

,US J

Distribution'. Canary - Court Pink - Pretria| Services Go|denrod -Defendant

Case 1:19-mj-00051-LB Dooument 4 Filed 01/22/19 Page 2 of 2 Page|D #: 94
sTANDARI) CONDITIONS OF RELEASE

lT lS ORDERED that the defendant`s release is subject to these conditions:

(l) The defendant must not violate any federal, state or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § l4l35a.

(3) .T he defendant must advise the Court1 the Pretrial Services office, defense Counsel and the U.S. Attomey in writing before making
any change in address or telephone ntirnber.

(4) The defendant must appear in court as required and must surrender for service of any sentence imposed as directed

(5) The defendant must refrain from use or unlawful possession of a narcotic drug or other controlled substances as defined in 21
U.S.C. § 802, unless prescribed by a licensed medical practitioner.

(6) lf the defendant fails to report as required to the Pretrial Services Agency, defendant may be subject to such random visits at
his/her residence or work by a Prctrial Services Officer as may be necessary to verify hisi'her residence or place of employment in
order to secure compliance with the order of release.

(7) The defendant must not possess a firearm, destructive device_. or other weapon.

SPECIAL CONDITIONS OF RELEASE FOR TESTING, TREATMENT OR EVALUATION
AND FOR LOCATION MONITOR!NG

l. If the defendant fails to appear for any specified treatment or evaluation. defendant may be subject to such random visits at his/her
residence or work by a Pretrial Services Of`ficer as may be necessary to verify his/her residence or place of employment in order to
secure compliance with the order of release.

2. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited substance screening
or testing. Testing may be used with random frequency and may include urine testing, the wearing of a sweat patch, a remote
alcohol testing system, and/or any form of prohibited substance screening or testing, as determined by Pretrial Seivices.

3. lf` defendant is subject to a location restriction program or location monitoring, defendant must:

(a) stay at his/her residence at all times except for approved activities and may not leave for approved activities without
providing prior notice to Pretrial Services, except in cases of medical emergencies

(b) abide by all program requirements and instructions provided by Pretrial Services relating to the operation of monitoring
technology Unless specifically ordered by the court. Preti‘ial Services may require use of one of the following or comparable
monitoring technology: Radio Frequency (RF) monitoring; Passive Global Positioning Satellite (GPS) monitoring; Active
Global Positioning Satellite (GPS) monitoring (including “hybrid" (Active/Passive) GPS); Voice Recognition monitoring

F()RFEITURE OF THE BOND

This appearance bond may be forfeited if the defendant does not comply with the conditions of release set forth in this Order Setting
Conditions of Release and Bond. The court may immediately order the amount ofthe bond and any Collateral surrendered to the
United States if tlie defendant does not comply with the agreement At the request of the United States, the court may order a judgment
of forfeiture against the defendant and each surety for the entire amount of the bond, including interest and costs.

RELEASE OF THE BOND

This appearance bond may be terminated at any time by the Court. This bond will be satisfied and the security will be released when
either: (l) the defendant is found not guilty on all charges, or (2) the defendant reports to serve a sentence

ADVICE OF PENAL'I`IES AND SANCTIONS TO THE DEFENDANT

Defendant is advised that violating any of the foregoing conditions of release may result in the immediate issuance of a warrant of
arrest. a revocation of the order of release1 an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and
could result in imprisonnient, a fine, or both.
While on release, if defendant commits a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i'.e.. in addition to) to any other sentence defendant may receive.
lt is a crime punishable by up to ten years in prison` and a §250,000 fine, or both, to: obstnict a criminal investigation; tamper with a
witness, victim, or inforinaiit; retaliate or attempt to retaliate against a witness, victini, or informant; or intimidate or attempt to
intimidate a witness. victim,juror1 informaiit. or officer of the court. The penalties for tamperiiig, retaliation, or intiii‘tidatiori are
significantly more serious ifthey involve a killing or attempted killing.
lf, after release, defendant knowingly fails to appear as the conditions of release require, or to surrender to serve a sentence, defendant
may be prosecuted for failing to appear or surrender and additional punishment may be imposed, whether or not the defendant is
convicted ofthe pending charges. lf defendant is Convicted of:
(l) an offense punishable by death, life imprisotiinent, or imprisonment for a term of fifteen years or more f defendant will be fined
not more than 5250,000 or imprisoned for not more than 10 years, or both;
(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years f defendant will be fined not
more than 8250,000 or imprisoned for not more than five years. or both;
(3) any other felony - defendant will be fined not more than 5250,000 or imprisoned not more than two years. or both;
(4) a misdemeanor - defendant will be fined not more than 3100,000 or imprisoned not more than one year. or both.
A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence imposed. ln addition, a
failure to appear or surrender may result in the forfeiture of any bond posted.

Distribution: Canary - Court Pink - Pretrial Services Go|denrod -Defendant

